Citation Nr: 0112813	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  94-46 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Evaluation of bilateral hearing loss, currently rated as 
10 percent disabling.  

3.  Entitlement to service-connection for respiratory 
problems, including bronchitis, chronic obstructive pulmonary 
disease and pneumonisitis.  

4.  Entitlement to service-connection for disability of the 
skin, including contact dermatitis due to residuals of 
chemical burns or on a presumptive basis to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 1993 service-connection for 
respiratory problems, including pneumonia and bronchitis, 
hearing loss and residuals of chemical burns to the face, 
hands and upper extremities were denied.  The RO found that 
the veteran's claim of entitlement to service-connection for 
residuals of exposure to Agent Orange was not-well grounded 
in an August 1994 rating decision.  Service-connection was 
granted for PTSD and hearing loss in an October 1994 rating 
decision.  Each disability was assigned a 10 percent 
evaluation.  Entitlement to service-connection for chemical 
burns or contact dermatitis secondary to Agent Orange 
exposure was denied.  In an August 2000 rating decision the 
evaluation for PTSD was increased to 30 percent and the RO 
found that the veteran's claim of entitlement to service-
connection for respiratory problems, including bronchitis, 
chronic obstructive pulmonary disease and pneumonisitis was 
not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In reviewing the evidence of 
record, it is noted that the veteran has been seen for 
respiratory problems, including bronchitis, chronic 
obstructive pulmonary disease and pneumonisitis.  The RO 
previously denied the veteran's claim of service connection 
for respiratory problems, including bronchitis, chronic 
obstructive pulmonary disease and pneumonisitis and 
disability of the skin, including contact dermatitis due to 
residuals of chemical burns or on a presumptive basis to 
Agent Orange exposure as not well grounded.  However, given 
the change in the regulations a remand is necessary for the 
RO to comply with the notice and duty to assist provisions 
contained in the new law.

The VA last examined the veteran with regard to PTSD and 
bilateral hearing loss in February 1997.  Since it has been 
over four years since the last examination the Board feels 
that a more recent examination is necessary.  The fulfillment 
of the statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be afforded VA 
examinations to determine the severity of 
his PTSD and bilateral hearing loss.  The 
claims folder should be made available to 
the examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.

3.  The veteran should be afforded VA 
examinations to determine the etiology 
and likely onset of any respiratory 
problems, including bronchitis, chronic 
obstructive pulmonary disease and 
pneumonisitis and any disability of the 
skin, including contact dermatitis.  The 
claims folder should be made available to 
the examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.

After reviewing the complete claims 
folder, to include the service medical 
records, the examiners should 
specifically express opinions as to 
whether it is at least as likely as not 
that the veteran has any respiratory or 
skin disabilities that were incurred in 
or aggravated by service.  Specifically, 
the examiners are asked to render an 
opinion as to whether the veteran's 
respiratory or skin disabilities are due 
to or the result of exposure to Agent 
Orange.  The examiners should provide a 
complete rationale for all conclusions 
reached and opinions expressed.

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

